02-10-309-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00309-CV 
 
 



Kenneth P. Gross and 
Betsy L. Gross


 


APPELLANTS




 
V.
 




WB Texas Resort Communities, L.P.


 


APPELLEE 



 
 
----------
 
FROM THE
141st District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Twice we have abated this case on
Appellants’ motions pending entry of a final judgment or order from which they
may appeal.  In our most recent abatement
order, we stated that if a supplemental clerk’s record containing a final judgment
was not filed by December 14, 2010, then we could dismiss this case for want of
jurisdiction.
          On December 14, 2010, Appellants
notified us that they were unable to secure a final order or judgment from the
trial court by that date and that therefore they had no choice but to allow the
appeal to be dismissed without prejudice. 
Accordingly, this appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL:  GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DELIVERED:  January 27, 2011




          [1]See Tex. R. App. P. 47.4.